                                                                   1   Reid Rubinstein & Bogatz
                                                                       I. SCOTT BOGATZ, ESQ.
                                                                   2   Nevada Bar No. 3367
                                                                       KERRY E. KLEIMAN, ESQ.
                                                                   3   Nevada Bar No. 14071
                                                                       300 South Fourth Street, Suite 830
                                                                   4   Las Vegas, Nevada 89101
                                                                       Telephone: (702) 776-7000
                                                                   5   Facsimile: (702) 776-7900
                                                                       sbogatz@rrblf.com
                                                                   6   kkleiman@rrblf.com
                                                                       Attorneys for Defendant American Express
                                                                   7
                                                                                                   UNITED STATES DISTRICT COURT
                                                                   8
                                                                                                          DISTRICT OF NEVADA
                                                                   9
                                                                       WALDO A. BARNETT,                                   Case No.:      2:19-cv-01208-APG-VCF
                                                                  10
                                                                                                     Plaintiff,
                                                                  11                                                           STIPULATION AND ORDER TO
REID RUBINSTEIN & BOGATZ




                                                                              vs.                                              EXTEND TIME FOR AMERICAN
                                                                  12                                                         EXPRESS NATIONAL BANK TO FILE
                                                                       AMERICAN EXPRESS TRAVEL RELATED                          RESPONSE TO PLAINTIFF’S
                           (702) 776-7000 FAX: (702) 776-7900




                                                                                                                              COMPLAINT [ECF NO. #1] [THIRD
                             300 South Fourth Street, Suite 830




                                                                  13   SERVICES COMPANY, INC.
                                 Las Vegas, Nevada 89101




                                                                                                                                       REQUEST]
                                                                  14                                 Defendant.
                                                                  15

                                                                  16          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff, WALDO A.

                                                                  17   BARNETT, and Defendant, AMERICAN EXPRESS NATIONAL BANK (incorrectly designated

                                                                  18   in the Complaint as “American Express Travel Related Services Company”) (hereafter “AMEX”),

                                                                  19   by and through their undersigned counsel, that Defendant AMEX may have additional time within

                                                                  20   which to answer or otherwise respond to Plaintiff’s complaint [ECF No. 1], which was served on

                                                                  21   Defendant on July 12, 2019. The Parties previously stipulated to two enlargements of time, which

                                                                  22   extended the deadline to respond until September 4, 2019 and October 4, 2019, respectively.

                                                                  23          The Parties request additional time so that they may continue to engage in efforts to resolve

                                                                  24   this matter without further court intervention. Therefore, the Parties agree that the last day for

                                                                  25   AMEX to answer or otherwise respond to Plaintiff’s complaint is Friday, October 25, 2019.

                                                                  26          This request is made in good faith and not for the purpose of undue delay. This document

                                                                  27   is being electronically filed through the Court’s CM/ECF System. Accordingly, counsel for

                                                                  28   Defendant hereby attests that (1) the content of this document is acceptable to all persons required
                                                                                                                   Page 1 of 2
                                                                   1   to sign the document; (2) Plaintiff’s counsel has concurred with the filing of this document and
                                                                   2   has authorized defense counsel to affix his electronic signature hereto; and (3) a record supporting
                                                                   3   this concurrence could be made available if so ordered by this Court.
                                                                   4            Dated this 3rd day of October, 2019.
                                                                   5

                                                                   6   Respectfully submitted,
                                                                   7

                                                                   8    REID RUBINSTEIN & BOGATZ
                                                                   9

                                                                  10    By:       /s/ Kerry E. Kleiman                   By:      /s/ Mitchell D. Gliner
                                                                              I. Scott Bogatz, Esq. (3367)                     Mitchell D. Gliner, Esq. (3419)
                                                                  11          Kerry E. Kleiman, Esq. (14071)                   3017 W. Charleston Blvd., #95
REID RUBINSTEIN & BOGATZ




                                                                              300 South Fourth Street, Suite 830               Las Vegas, NV 89102
                                                                  12          Las Vegas, Nevada 89101                          Attorney for Plaintiff
                           (702) 776-7000 FAX: (702) 776-7900




                                                                              Attorneys for Defendant
                             300 South Fourth Street, Suite 830




                                                                  13          American Express National Bank
                                 Las Vegas, Nevada 89101




                                                                  14

                                                                  15

                                                                  16
                                                                                                                       ORDER
                                                                  17
                                                                                IT IS SO ORDERED.
                                                                  18

                                                                  19
                                                                                DATED this 4th day of October, 2019.
                                                                  20

                                                                  21

                                                                  22
                                                                                                                       ____________________________________
                                                                  23
                                                                                                                       UNITED STATES MAGISTRATE JUDGE
                                                                  24

                                                                  25

                                                                  26
                                                                  27

                                                                  28
                                                                                                                   Page 2 of 2
